Opinion issued March 26, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00038-CV
____________

ESTANISLAO QUINTANA, Appellant

V.

STEVEN VILLANO, Appellee



On Appeal from the County Civl Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 904362



MEMORANDUM  OPINION
	Appellant has filed a voluntary motion to dismiss the appeal.  More than 10
days have elapsed, and no objection has been filed.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Hanks.